         Case 1:20-cv-01874-PGG Document 26 Filed 12/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
A.R. on behalf of R.R-F., a child with a
disability,

                             Plaintiffs,
                                                                      ORDER
             - against -
                                                                20 Civ. 1874 (PGG)
NEW YORK CITY DEPARTMENT OF
EDUCATION,

                             Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

               At today’s conference, the Court urged the parties to continue their settlement

discussions, and scheduled another telephone conference for January 14, 2021, at 9:45 a.m. By

12:00 noon on January 13, 2021, the parties will submit a joint letter updating the Court as to the

status of their settlement negotiations, including as to the administrative process, the instant

federal case, and an award of attorneys’ fees. In the event that it is necessary to proceed with the

January 14, 2021 telephone conference, all counsel appearing on today’s call, including the

lawyers conducting settlement negotiations as part of the administrative process, will appear for

the January 14, 2021 call.

               In connection with the January 14, 2021 telephone conference, the parties will

dial 888-363-4749 to participate, and enter the access code 6212642. The press and public may

obtain access to the telephone conference by dialing the same number and using the same access

code. The Court is holding multiple telephone conferences on this date. The parties should call

in at the scheduled time and wait on the line for their case to be called. At that time, the Court

will un-mute the parties’ lines. Seven days before the conference, the parties must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with
          Case 1:20-cv-01874-PGG Document 26 Filed 12/17/20 Page 2 of 2




the phone numbers that the parties will be using to dial into the conference so that the Court

knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated: New York, New York
       December 17, 2020




                                                 2
